Case 3:18-mj-03137-KAR Document 4-1 Filed 11/01/18 Page 1 of 15

AFFIDAVIT OF CHRISTOPHER M. BZDUCH IN SUPPORT OF
AN APPLICATION FOR A SEARCH WARRANT

I, Christopher M. Bzduch, being sworn, state:
INTRODUCTION AND AGENT BACKGROUND

1. Iam a Special Agent with the U.S. Bureau of Alcohol, Tobacco, Firearms, &
Explosives (“ATF”), assigned to the Springfield, Massachusetts Field Office (“SFO”). I have
been employed with the ATF for approximately two and one half years. I am currently assigned
to the Springfield Area Firearms Enforcement Task Force and my primary mission is the
investigation and prevention of federal offenses involving the unlawful use, manufacture, and
possession of firearms and explosives; acts of arson and bombings; and illegal trafficking of
alcohol and tobacco products. I attended and successfully completed the U.S. Department of
Homeland Security Criminal Investigator Training Pro gram and the ATF Special Agent Basic
Training located in Glynco, Georgia.

ee Prior to joining the ATF, I was employed as a Peace/Police Officer/Investi gator
with the New York State Petroleum, Alcohol, and Tobacco Bureau and as a Police Investigator
with the New York State Attorney General’s Office: Criminal Investigations Division. I was
employed with the State of New York for approximately six and one half years. I attended and
successfully completed two law enforcement training academies in the State of New York. While
employed with the State of New York, I investigated a wide variety of crimes. including but not
limited to, financial fraud, money laundering, narcotics-related offenses, tobacco evasion, and
other violations of New York State laws. I was also assi gned to/involved in several different
task forces including the Federal Bureau of Investigation (“F BI’) Joint Terrorism Task Force,

Western New York Human Trafficking Task Force, and the Financial Crimes/ Identity Theft
Case 3:18-mj-03137-KAR Document 4-1 Filed 11/01/18 Page 2 of 15

Task Force. I have further received additional in-service trainings including narcotics-related
investigations.

S. Through my training and employment, I have experience and/or knowledge in
conducting surveillance, using confidential informants, conducting undercover operations,
executing arrest, search, and seizure warrants, conducting court-authorized electronic
surveillance, and testifying in federal detention hearings and grand juries. | have interviewed
numerous defendants, informants, and witnesses, and I have written and/or participated in
numerous search warrants and arrest warrants.

4. 1am currently investigating Derrick BROOKS a/k/a Derek BROOKS a/k/a “UZI”
a/k/a “CURRY CHICKENN,” Luis SEMPRIT a/k/a “LUE” a/k/a “LEMMY LUIS,” and others
for the following criminal offenses: (a) offenses involving the distribution and possession with
the intent to distribute a controlled substance, namely heroin and cocaine base and use of a
communication facility in the commission of a narcotics traffickin g offense, and conspiracy to
commit a narcotics offense, in violation of 21 U.S.C. §§ 841, 843(b), and 846, respectively; (b)
offenses involving the transfer of firearms to known felons and/or dru g addicts, possession of a
firearm by a felon, and carrying a firearm in furtherance of a drug offense, in violation of 18
U.S.C. §§ 922(d), 922(g)(1), and 924(c), respectively; (c) offenses involving unlawfully
engaging in the business of importing, manufacturing, or dealing in firearms, or in the course of
such business to ship, transport, or receive any firearm in interstate or foreign commerce, in
violation of 18 U.S.C. § 922(a)(1)(A); (d) offenses involving a non-Federal Firearms Licensee
transferring firearms to a non-Federal Firearms Licensee who lives in a different state than the
transferee’s state of residence, in violation of 18 U.S.C. § 922(a)(5); (g) the laundering of the

proceeds derived from unlawful activity, including the proceeds of the above-listed narcotics and

2
Case 3:18-mj-03137-KAR Document 4-1 Filed 11/01/18 Page 3 of 15

firearm offenses, in violation of 18 U.S.C. §§ 1956 and 1957 (collectively, the “TARGET
OFFENSES”).

a This affidavit is being submitted in support of an application for a warrant to seize
a cellular telephone belonging to Derrick BROOKS (hereinafter referred to as the “SUBJECT
TELEPHONE”), as described in Attachment A, and to conduct a search of said device as
described in Attachment B, because there is probable cause to believe that the SUBJECT
TELEPHONE contains evidence, fruits, and instrumentalities of the TARGET OFFENSES.

6. The facts in this affidavit come from my personal observations, my training and
experience, and information obtained from other agents, law enforcement, and confidential
informant(s). This affidavit is intended to show that there is probable cause for the requested
warrant and does not set forth all of my knowledge about this matter.

PROBABLE CAUSE

7. Since April 19, 2018, BROOKS has apparently aided and abetted the illegal sale
of at least two firearms,' has distributed and/or possessed with the intent to distribute cocaine on
at least five occasions, and has been arrested while in the unlawful possession of a firearm.

The April 19, 2018 controlled purchase of FIREARM 1

8. On April 19, 2018, a Massachusetts State Police (“MSP”) Trooper acting in an
undercover capacity conducted a controlled purchase of a firearm from an individual later
identified as Luis SEMPRIT (hereinafter referred to as “SEMPRIT”) in the City of Springfield,

Massachusetts. Prior to the transaction, SEMPRIT instructed the undercover Trooper that

 

' In addition to the controlled purchase of firearms described in this affidavit, MSP Troopers purchased a firearm
from SEMPRIT on April 30, 2018. BROOKS was not observed at this transaction.

3
Case 3:18-mj-03137-KAR Document 4-1 Filed 11/01/18 Page 4 of 15

SEMPRIT could be reached at telephone number (860) 352-1735 (hereinafter “the SEMPRIT
TELEPHONE”). I examined the firearm purchased from SEMPRIT on a later date and
determined it to be a “H & R INC. USA,” model 925, .38 S&W caliber revolver, bearing serial
number: AE26029 (hereinafter referred to as “FIREARM 1”).

9. During the purchase of FIREARM 1| from SEMPRIT, the undercover Trooper
observed a second male sitting in a vehicle at the time of the transaction. The male was later
identified as BROOKS. According to information from the undercover Trooper, during the
transaction the undercover Trooper negotiated the price of the firearm with SEMPRIT. The
undercover Trooper stated that prior to finalizing the price of the firearm SEMPRIT walked over
to the vehicle where BROOKS was sitting and spoke with BROOKS. SEMPRIT then walked
back to the undercover Trooper and finalized the sale of the firearm.

10. Information received from the Springfield (Massachusetts) Police Department
(“SPD”), indicates SEMPRIT and BROOKS are known to be affiliated with the EASTERN
AVENUE POSSE/KNOX STREET POSSE street gangs in the Springfield, Massachusetts area.
According to SPD, SEMPRIT and BROOKS associate themselves with known gang members.

11. On or about April 23, 2018, I requested a firearm trace be initiated by ATF on
FIREARM 1.* The trace results revealed FIREARM 1 was ori ginally purchased on or about
June 21, 1968 in Newark, Ohio. I conducted a database query for FIREARM 1 and discovered

that FIREARM 1 was not listed as stolen.

 

? ATF Trace number T20180133963.
Case 3:18-mj-03137-KAR Document 4-1 Filed 11/01/18 Page 5 of 15

The July 12, 2018 controlled purchase of FIREARM 2

12. On July 12, 2018, a MSP Trooper acting in an undercover capacity contacted
SEMPRIT via the SEMPRIT TELEPHONE to arrange for the purchase of a firearm. On the
same date, the undercover Trooper conducted a controlled purchase of a firearm from SEMPRIT
in the City of Springfield, Massachusetts.

13. Law enforcement agents conducted surveillance of the undercover firearms
transaction. Members of the surveillance team observed a Toyota sedan, silver in color, bearing
Vermont registration 44351 (hereinafter referred to as “the silver Toyota”) drive from the area
where the undercover firearm purchase took place. A query of the silver Toyota revealed the
vehicle was registered in the State of Vermont to a Meagan L. KUNKLE. I contacted Trooper
Jonathan Prack of the Vermont State Police (“VSP”) and inquired about KUNKLE. Trooper
Prack informed me KUNKLE is the mother of Dylan AVERY. AVERY is known to the VSP
and ATF Burlington (Vermont) Field Office to be involved in narcotics distribution and firearm
activity in Vermont.

14, During the transaction, the undercover Trooper met with SEMPRIT, SEMPRIT
informed the undercover Trooper that he had the firearm but was waiting for someone to bring
the ammunition. Several minutes later, the undercover Trooper observed a vehicle matching the
description of the silver Toyota pull in to the area where the firearm transaction took place. The
undercover Trooper then observed an individual matching the physical characteristics of
BROOKS exit the silver Toyota, walk to the area where SEMPRIT was standing, and meet with
SEMPRIT. The undercover Trooper then observed SEMPRIT and that male exchange an
item. The undercover Trooper was unable to observe what the two exchanged. SEMPRIT then

walked toward the undercover Trooper and that time, the Trooper observed a bulge in

5
Case 3:18-mj-03137-KAR Document 4-1 Filed 11/01/18 Page 6 of 15

SEMPRIT’s shirt that he had not observed prior to that moment. SEMPRIT then conducted the

firearm transaction, providing the undercover Trooper with the firearm and ammunition.

15. On July 12, 2018, I examined the firearm purchased from SEMPRIT and
determined it to be a “Taurus” model 608, .357 caliber revolver, bearing serial number
PH428499 (hereinafter referred to as “FIREARM 2”), with six rounds of .357 caliber
ammunition.

16. I conducted a database query for FIREARM 2 and discovered that it was reported
stolen to the SPD in June of 2010. I contacted SPD and requested and reviewed a copy of the
SPD incident report associated with FIREARM 2. According to information in the report,
FIREARM 2 was stolen from a residence in Springfield, Massachusetts between June 12, 2010
and June 13, 2010. The victim of the theft was listed as a Troy Johnson. The report also
indicated that two other firearms were stolen from Mr. Johnson’s residence at the time of the
incident. The report stated one of those firearms was recovered on or about April 1, 2011, in
Chicopee, Massachusetts and the other firearm that has not been recovered. On July 12, 2018, I
requested a firearm trace be initiated by ATF on FIREARM 2.° The trace results revealed
FIREARM 2 purchased by a “Trey M Johnson” on or about December 18, 1996, from a Federal
Firearms License (“FFL”) in West Springfield, Massachusetts.

17. It was later determined SEMPRIT does not have any active/valid Massachusetts
licenses to possess/sell such firearms nor does SEMPRIT have an active/valid FFL, which is

required to conduct in the business of dealing in firearms within the United States of America.

 

3 ATF Trace number T20180236624.
Case 3:18-mj-03137-KAR Document 4-1 Filed 11/01/18 Page 7 of 15

18. During the course of this investigation, I requested toll and subscriber records for
the SEMPRIT TELEPHONE. However, I was unable to obtain any records for the SEMPRIT
TELEPHONE because, in part, the company holding the records was based in a foreign country.
Based on information received from other law enforcement officials, I have learned that the
company has not complied with subpoena requests in the past.

19. LT also requested and received tolls for the two telephone numbers believed to be
utilized by BROOKS, (413) 693-6753* (hereinafter “BROOKS TELEPHONE 1”) and (802)
585-6201° (hereinafter “BROOKS TELEPHONE 2). The toll records indicate that BROOKS
TELEPHONE | was in contact with the SEMPRIT TELEPHONE, (860) 352-1735, on or about
May 25, 2018. The toll records also indicated that BROOKS TELEPHONE 2 was in contact
with the SEMPRIT TELEPHONE on July 12, 2018, approximately six times. The telephone
calls took place between approximately 12:44 pm and 1:36 pm. This is the same date on which
the MSP undercover Trooper purchased FIREARM 2 from SEMPRIT.

20. Based on BROOKS’ presence at the controlled purchase of FIREARM 1 and
FIREARM 2, these toll records and my training and experience, I believe that BROOKS was
actively involved in and benefitted from the illegal sale of both firearms. I further believe that

SEMPRIT primarily brokered the deals on behalf of BROOKS.

 

“ BROOOKS provided this number to the Massachusetts State Police when he was detained on July 16, 2018, see
paragraph 23.

* A confidential informant identified this number as belonging to BROOKS, see paragraph 26.

7
Case 3:18-mj-03137-KAR Document 4-1 Filed 11/01/18 Page 8 of 15

BROOKS is charged with trafficking cocaine

21. On July 15 2018 at approximately 2212 hours, MSP conducted a traffic stop in
Northampton, Massachusetts of a vehicle registered in Vermont to a Shaun K. MURRAY of
2494 Snowbridge Road, Williamstown, Vermont. At time of the traffic stop, Calvin MEDINA
of Springfield, Massachusetts was operating the vehicle. BROOKS and Edwin MORALES, both
of Springfield, Massachusetts, were passengers in the vehicle. MSP ultimately seized
approximately 78 grams of a substance believed to be cocaine from the vehicle. MEDINA was
arrested and charged with driving- and vehicle-related violations alon g with narcotic violations.
BROOKS and MORALES were charged with trafficking cocaine and conspiracy to violate the
Controlled Substance Act and received court summonses to appear at their arraignment. During
this stop, MORALES informed MSP Troopers that his telephone number was (413) 378-0495
and BROOKS provided MSP Troopers with the telephone number for BROOKS TELEPHONE
1. A review of toll records indicates that BROOKS TELEPHONE 1 had been in contact with
MORALES in the past.

29). Based on information received from SPD, I believe MORALES is affiliated with
the BLOODS/EASTERN AVENUE POSSE/KNOX STREET POSSE street gang(s). Based on
my training and experience, I also know that the “413” exchange is an area code utilized for the
Western Massachusetts area that includes Springfield, Massachusetts.

North Adams, MA police identify BROOKS’ Facebook account and provide information
regarding BROOKS’ illegal sale of narcotics

23. On July 16, 2018, I spoke with North Adams (Massachusetts) Police Department
(“NAPD”) Officer Josh Zustra. Officer Zustra informed me that based on information received

by NAPD, he believed BROOKS was distributing/selling narcotics in the North Adams,
Case 3:18-mj-03137-KAR Document 4-1 Filed 11/01/18 Page 9 of 15

Massachusetts area. Specifically, the Berkshire County (Massachusetts) Drug Task Force
(“BCDTF”) conducted controlled purchase(s) of narcotics from a location in North Adams,
Massachusetts and the silver Toyota was believed to be the narcotics supplier’s vehicle.

24. Additionally, a NAPD confidential reliable informant (hereinafter referred to as
“CRI”)° stated that BROOKS was distributing/selling heroin and cocaine base in North Adams,
Massachusetts. CRI informed NAPD that BROOKS could be contacted via telephone to arrange
for the purchase of heroin. NAPD informed me that CRI has purchased heroin on more than four
occasions from BROOKS within the June 2018 and July 2018 time frame. The purchases took
place in the North Adams, Massachusetts area. CRI provided the telephone number for
BROOKS TELEPHONE 2 (802) 585-6201’ and informed NAPD that BROOKS utilized a
Facebook account under the name of “Curry Chickenn.”

25; On July 16, 2018, I reviewed the Facebook account “Curry Chickenn.” |
observed several posts made on the “Curry Chickenn” account. On J uly 15, 2018 at
approximately 11:08 pm, a post was made to the account, which read, “Cops got us pulled on the
interstate smfh all i can do is pray but if not it’s all over smth [emoji].”” On July 16, 2018 at

approximately 1:36 am, a post was made to the account, which read, “I just wanna thank the

 

® CRI has been cooperating with the NAPD and in doing so has provided information pertaining to criminal activity
in and around the North Adams, MA area. F urthermore, CRI has made numerous statements against penal interest
when describing his/her personal criminal involvement with area drug dealers. CRI has admitted to NAPD to
purchasing/possessing/using illegal narcotics on a regular basis for several years. Prior to the CRI providing the
information listed above, the CRI provided information to law enforcement resulting in the arrest and conviction of
at least one defendant in state court for a narcotics-related offense, the arrest of two individuals in state court for
narcotics-related offenses, the arrest and indictment in state court of at least ei ght individuals for narcotics-related
offenses, the conviction of at least six individuals for narcotics-related offenses, and seizures of quantities of heroin,
cocaine base, evidence of drug distribution, and several thousand dollars of U.S. currency,

’ Based on my training and experience I know the “802” exchange to be an area code used in the State of Vermont.
Case 3:18-mj-03137-KAR Document 4-1 Filed 11/01/18 Page 10 of 15

Lord nd my real niggas I keep around me free my driver we gone get u home ina a sec seem like
I keep taking Ls but I always come back 10 times harder [emojis].” On July 16, 2018 at
approximately 11:46 am, the following post was made to the account, “Took a crazy L last night
but I bounced back [emojis].”

26. I believe, based on my training and experience and information received from the
MSP, BROOKS was referencing the traffic stop conducted by the MSP on July 15, 2018 when
BROOKS made the above listed posts on his Facebook account. In fact, based on the content of
the message and the time it was posted, I believe that when BROOKS posted: “Cops got us
pulled on the interstate smfh all i can do is pray but if not it’s all over smfh [emoji]”” while he
was detained roadside by the MSP. I further believe, when BROOKS posted, “I keep taking Ls”
and “Took a crazy L,”” BROOKS meant that he lost a quantity of his narcotics because it was
seized by the MSP.

BROOKS is arrested and charged with firearms-related offenses on September 24, 2018

27. On September 24, 2018, BROOKS was arrested and charged by SPD with
carrying a firearm without a license and improperly storing a firearm. At that time, BROOKS
was also charged with being a fugitive of justice based on an active bench warrant issued by the
Bronx County (New York) Supreme Court. Based on information received from the Bronx
County (New York) District Attorney’s Office, BROOKS previously plead guilty to a firearm
offense in New York and is awaiting sentencing for said offense. The SPD report that
documented this arrest listed BROOKS telephone number as (413) 727-1289.

28. | When BROOKS was arrested, he was found to be in possession of the SUBJECT
TELEPHONE. On October 9, 2018, I contacted the Hampden County (Massachusetts) Sheriff’s

Department (“HCSD”) and inquired about BROOKS. I was informed BROOKS is currently

10
Case 3:18-mj-03137-KAR Document 4-1 Filed 11/01/18 Page 11 of 15

being held pending the disposition of his charges. I was further informed that the SUBJECT
TELEPHONE is listed as his personal property and is being held at the HCSD Main Institution
located at 627 Randall Road, Ludlow, Massachusetts. Based on informed received from HCSD,
the SUBJECT TELEPHONE is a “Samsung Galaxy S9+.”

29) I know based on my training and experience that drug and/or firearms dealers
often utilize Facebook and/or cellular telephone phones as a form of communication with their
customers, other co-conspirators, and/or suppliers. I further know that Facebook may be
accessed on several different forms of electronic devices including cellular telephones and
computers.

30. Furthermore, I know by my training and experience that individuals ille gally
distributing narcotics and firearms often change their cellular telephone equipment/telephone
numbers in an effort to avoid detection by law enforcement.

31. I know based on my training and experience that electronic devices, cellular
phones included, can retain and store text messages, photographs, location information,
photographs, call logs, contact list(s), and cellular phone applications.

32, I know by my training and experience that the Greater Springfield/Holyoke,
Massachusetts Metropolitan areas are sources of narcotics for other outlying areas of
Massachusetts and Vermont. That is, drug dealers often procure heroin, cocaine, and other
narcotics in Springfield and/or Holyoke and transport those narcotics to other outlying areas of
Massachusetts (i.e. North Adams, Massachusetts) and Vermont.

33. [know from my training and experience and information provided to me by
NAPD and other law enforcement officers in Berkshire County (Massachusetts) that drug dealers

from the Springfield and/or Holyoke area “trip” up to the towns and/or cities located in Berkshire

1]
Case 3:18-mj-03137-KAR Document 4-1 Filed 11/01/18 Page 12 of 15

County, more specifically North Adams, with heroin, cocaine base, and other narcotics and
exchange the narcotics for cash and other valuables. These “trips” commonly last for between
one and several days and occur periodically, with tripping drug dealers staying with drug
customers in the towns/cities located in Berkshire County (i.e. North Adams) or at hotels while
they are in Berkshire County conducting their drug business.

34. I further know from my training and experience and information provided by VSP
and other law enforcement officers in Vermont that drug dealers in Springfield and/or Holyoke
travel to Vermont with heroin and other narcotics and exchange that heroin and other narcotics
for cash, firearms, and other valuables, including electronics. These “trips” commonly last for
between one and several days and occur periodically, with tripping drug dealers staying with
drug customers in Vermont or at hotels while they are in Vermont conducting their drug
business.

35. I further know by my training and experience that the value of narcotics in areas
of Berkshire County (i.e. North Adams) and Vermont is greater than the value of the same
narcotics in Springfield and Holyoke. Therefore, it is more profitable for drug dealers to
transport the narcotics to Berkshire County and/or Vermont and sell/distribute the narcotics in
those areas.

36. I further know from my training, experience, and information provided by VSP
and other law enforcement officers in Vermont that Vermont is a source of firearms for
Springfield and Holyoke.

37. I further know from my training and experience that it is easier for an individual

to obtain and convey firearms in Vermont than it is in Massachusetts. Consequently, drug

12
Case 3:18-mj-03137-KAR Document 4-1 Filed 11/01/18 Page 13 of 15

dealers often obtain firearms in exchange for narcotics in Vermont and then bring those firearms
into Massachusetts for use in criminal activity/resale.

38. For the reasons set out in this affidavit and based on my training and experience,
BROOKS’ pattern of behavior is consistent with drug and firearms traffickers/distributors.

Possession of the SUBJECT TELEPHONE

39. The SUBJECT TELEPHONE is currently in the possession of the
Hampden County Jail, and is being stored at its facilities, as described in Attachment A.
Investigators obtained the equipment when it was seized incident to BROOKS’ arrest on
September 24, 2018.

A0. Therefore, while the investigators might already have all necessary
authority to examine the computer equipment, I seek this additional warrant out of an abundance
of caution to be certain that its search will comply with the Fourth Amendment and other
applicable laws,

Probable Cause to Believe That the SUBJECT TELEPHONE Contains Evidence, Fruits, And
Instrumentalities

41. As discussed above, the equipment is currently being stored by investigators at
their facilities as described in Attachment A. From my training and experience and the training
and experience of law enforcement personnel who ro utinely handle this equipment, I understand
that it has been stored in a manner in which its contents are, to the extent material to this
investigation, in substantially the same state as they were when it first came into the
investigators’ possession.

42. Based on my training, experience, and information provided by other law
enforcement officers, I know that many smartphones (which are included in Attachment B’s
definition of “hardware”) can now function essentially as small computers. Samsung Galaxy

13
Case 3:18-mj-03137-KAR Document 4-1 Filed 11/01/18 Page 14 of 15

S9+ phones, such as BROOKS’ phone, are a type of smartphone. Smartphones have capabilities

that include serving as a wireless telephone, digital camera, portable media player, GPS

navigation device, sending and receiving text messages and e-mails, and storing a vast range and

amount of electronic data. Examining data stored on devices of this type can uncover, among

other things, evidence that reveals or suggests who possessed or used the device.

43, From my training, experience, and information provided to me by other agents, I

am aware that individuals commonly store records of the type described in Attachment B in

mobile phones, computer hardware, computer software, and storage media.

44. Based on my knowledge, training, experience, and information provided to me by

other agents, I know that data can often be recovered months or even years after it has been written,

downloaded, saved, deleted, or viewed locally or over the Internet. This is true because:

a.

Electronic files that have been downloaded to a storage medium can
be stored for years at little or no cost. Furthermore, when users replace their
electronic equipment, they can easily transfer the data from their old device
to a new one.

Even after files have been deleted, they can be recovered months or
years later using forensic tools. This is so because when a person "deletes"
a file on a device, the data contained in the file often does not actually
disappear; rather, that data remains on the storage medium until it is
overwritten by new data, which might not occur for long periods of time.
In addition, the device’s operating system may also keep a record of deleted
data in a "swap" or "recovery" file.

Wholly apart from user-generated files, electronic storage media
often contains electronic evidence of how the device has been used, what
it has been used for, and who has used it. This evidence can take the form
of operating system configurations, artifacts from operating system or
application operation; file system data structures, and virtual memory
"swap" or paging files. It is technically possible to delete this information,
but users typically do not erase or delete this evidence because special
software is typically required for that task.

14
Case 3:18-mj-03137-KAR Document 4-1 Filed 11/01/18 Page 15 of 15

d. Similarly, files that have been viewed over the Internet are
sometimes automatically downloaded into a temporary Internet directory or
"cache." The browser often maintains a fixed amount of hard drive space
devoted to these files, and the files are overwritten only as they are replaced
with more recently viewed Internet pages or if a user takes steps to delete
them.

CONCLUSION

45, Based on the information described above, I have probable cause to believe
that BROOKS has/have committed the TARGET OFFENSES.

46. Based on the information described above, I also have probable cause to
believe that evidence, fruits, and instrumentalities of these crimes, as described in Attachment B,

are contained within the equipment described in Attachment A.

Respectfully submitted,

Christopher M-Badych, Special Agent
U.S.“Bureau of Alcohol, Tobacco, Firearms
and Explosives

St
Subscribed and sworn to before me on this ! _ day of November, 2018.

huni Lolutyer

KATHERINE A. ROBERTSON
United States Magistrate Judge

15
